Citation Nr: 9915719	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  95-17 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the knees.

2.  Entitlement to service connection for exotropia of the 
left eye.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine.

4.  Entitlement to a rating in excess of 10 percent for 
hypertension.

5.  Entitlement to a compensable rating for recurrent left 
hydrocele, status-post left hydrocelectomy.

6.  Entitlement to a compensable rating for maxillary 
sinusitis.

7.  Entitlement to a compensable rating for incision and 
drainage of the left submaxillary node.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision by the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Subsequently, the case was 
transferred to the RO in Seattle, Washington.

In May 1997 the Board remanded the case to the RO to allow 
the veteran an opportunity to present evidence at a personal 
hearing.

In March 1998 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes the veteran raised claims for entitlement to 
a rating in excess of 10 percent for a seizure disorder and 
entitlement to service connection for residuals of a right 
forearm injury at his March 1998 personal hearing.  These 
matters are referred to the RO for appropriate action.

The issues of entitlement to service connection for exotropia 
of the left eye, entitlement to ratings in excess of 10 
percent for degenerative joint disease of the lumbar spine 
and hypertension, and entitlement to compensable ratings for 
recurrent left hydrocele, status-post left hydrocelectomy, 
maxillary sinusitis, and incision and drainage of the left 
submaxillary node are addressed in a remand order at the end 
of this decision.


FINDING OF FACT

The veteran has not provided competent medical evidence 
demonstrating present degenerative joint disease of the 
knees.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for degenerative joint disease 
of the knees.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection can also be granted for certain chronic diseases, 
including arthritis, if they become manifest to a degree of 
10 percent or more within one year of separation from active 
service.  38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. 
§ 3.309(a) (1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

In this case, service medical records show the veteran 
complained of bilateral knee pain of 3 to 5 year's duration 
in a June 1992 report of medical history.  The examiner noted 
the veteran complained of knee pain after running 2 to 3 
miles.  The veteran's June 1992 retirement examination 
revealed a normal clinical evaluation of the lower 
extremities.  During an August 1992 orthopedic examination 
the veteran complained of bilateral knee pain.  The examiner 
noted crepitance, but no evidence of effusion, instability, 
retropatellar pain, or other sign of abnormality.  The 
diagnoses included early degenerative joint disease of the 
knee.  The report noted an x-ray examination of the knees had 
been requested; however, there is no evidence this study was 
conducted.  

VA examination in March 1994 included diagnoses of bilateral 
knee pain of unknown etiology and rule out degenerative joint 
disease and other structural abnormalities of the knees.  The 
examiner noted there was no evidence of swelling, deformity 
or instability.  Range of motion of the knees was from 0 to 
120 degrees, bilaterally.  X-ray examination revealed normal 
knees, without evidence of bony, joint or soft tissue 
abnormality.  

In statements and personal hearing testimony the veteran 
claimed he developed arthritis to the knees as a result of 
running on asphalt during training in 1972.  

Based upon the evidence of record, the Board finds that 
competent medical evidence demonstrating present degenerative 
joint disease of the knees has not been submitted.  The Board 
notes although the August 1992 service medical report 
included a diagnosis of early degenerative joint disease of 
the knees, that the diagnosis was not supported by x-ray 
examination findings.  The March 1994 x-ray examination 
revealed no evidence of degenerative joint disease.  While 
degenerative joint disease would ordinarily be considered a 
chronic disease, without evidence of present disability, it 
may not be concluded that chronic degenerative joint disease 
of the knees had its onset in service.  

The only other evidence of present degenerative joint disease 
of the knees is the veteran's own opinion.  While he is 
competent to testify as to symptoms he experiences, he is not 
competent to provide a medical opinion because this requires 
specialized medical knowledge.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

The Court has held that medical evidence is required to 
demonstrate the relationship between a present disability and 
claimed continuity of symptomatology unless the relationship 
is one for which a lay person's observation is competent.  
See Savage, 10 Vet. App. at 497.  In this case, as there is 
no competent evidence of a present knee disability, the 
evidence as to continuity of symptomatology is also not 
competent to establish a nexus.  Consequently, the Board 
finds the veteran has not submitted evidence of a well-
grounded claim for service connection for degenerative joint 
disease of the knees.  See 38 U.S.C.A. § 5107(a).

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).


ORDER

Entitlement to service connection for degenerative joint 
disease of the knees is denied.


REMAND

As to the issue of entitlement to service connection for 
exotropia of the left eye, the Board finds that additional 
development is required for an adequate determination on 
appellate review.  The veteran's appointment examination in 
June 1972 noted a history of surgical treatment for "cross 
eyes" at age 7.  Left eye vision was 20/70, and corrected to 
20/20.  A January 1978 examination found left eye vision of 
20/50, and noted mild left exophoria.  A June 1992 retirement 
examination noted left exotropia, and left eye uncorrected 
distant vision of 20/200.  In a report of medical history the 
examiner noted the veteran's left eye disorder had increased 
in severity since 1987 with seizures.  

VA examination in March 1994 noted strabismus, but provided 
no diagnosis or opinion as to etiology.  Service department 
medical facility reports show the veteran underwent surgical 
treatment for exotropia in January 1998.

Although VA regulation, 38 C.F.R. § 3.303(c) (1998), 
prohibits service connection for congenital or developmental 
defects, such as refractive error of the eye, VA General 
Counsel precedent opinion has held that service connection 
may be granted for hereditary diseases which either first 
manifest themselves during service or which pre-exist service 
and progress at an abnormally high rate during service.  
VAOPGCPREC 67-90 (O.G.C. Prec. 67-90).  In a separate 
opinion, the General Counsel found that service-connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin.  VAOPGCPREC 82-90 (O.G.C. 
Prec. 82-90).

The Board notes that, generally, a preexisting injury or 
disease will be considered to have been aggravated by active 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease, 
but that aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1998).  Therefore, additional medical 
evidence is required to clarify the etiology and extent of 
any aggravation of the veteran's left eye disorder during 
active service.  

As to the issue of entitlement to a compensable rating for 
incision and drainage of the left submaxillary node, the 
Board notes that applicable law provides that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200 (1998).  

Upon review of the claims file, the Board finds no document 
or correspondence which may be reasonably construed as a 
substantive appeal received within the applicable time limit.  
See 38 C.F.R. §§ 20.202, 20.302(b) (1998).  Therefore, the 
Board finds the matter must be remanded to the RO for a 
determination as to timeliness of appeal as to the issue of 
entitlement to a compensable rating for incision and drainage 
of the left submaxillary node. 

As to the issues of entitlement to ratings in excess of 10 
percent for degenerative joint disease of the lumbar spine 
and hypertension, and entitlement to a compensable rating for 
recurrent left hydrocele, status-post left hydrocelectomy, 
and maxillary sinusitis, the Board notes the issues are found 
to be well-grounded under 38 U.S.C.A. § 5107(a).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  The Court has held that separate or 
"staged" schedular disability ratings may be assigned 
subsequent to an initial award of service connection based 
upon the facts in each case.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board notes the veteran's degenerative joint disease of 
the lumbar spine was evaluated in a March 1994 VA 
examination; however, the examiner did not adequately address 
his complaints of pain and dysfunction.  The Board finds 
additional development is required for an adequate 
determination as to the veteran's subjective complaints.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board also notes that medical evidence added to the 
record since the last VA examination reflects that the 
veteran underwent left radical orchiectomy in December 1994.  
The veteran claims that the orchiectomy is causally related 
to the service-connected hydrocele residuals.  Therefore, the 
Board finds an examination is required to determine whether 
the orchiectomy is a residual of the service-connected 
recurrent left hydrocele, status-post left hydrocelectomy.

In addition, the record reflects that since the last 
supplemental statement of the case was issued the Schedule 
for Rating Disabilities was revised with respect to the 
regulations applicable to respiratory and cardiovascular 
system disabilities.  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Therefore, the appeal as to entitlement to higher 
ratings for hypertension and maxillary sinusitis must be 
remanded to the RO for consideration under the amended 
ratings criteria.

VA has a duty to assist the veteran in the development of 
facts pertinent to well-grounded claims, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran and his representative 
should be permitted to submit additional 
evidence pertinent to the issues on 
appeal.

2.  The RO should request the veteran 
identify the names and addresses of all 
medical care providers who have treated 
him for disorders related to the matters 
on appeal.  After securing any necessary 
authorization, the RO should obtain these 
records.  All pertinent information 
received should be associated with the 
claims file.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and extent of his service-
connected degenerative joint disease of 
the lumbar spine.  The claims folder and 
a copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  The examination should 
include any tests or studies deemed 
necessary for an accurate assessment, and 
should include x-rays and complete active 
and passive range of motion testing.  

The examiner should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness, and 
document all objective evidence of those 
symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1998).

In addition, the examiner should provide 
an opinion on the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use 
and to not limit an evaluation of 
disability to a point in time when the 
symptoms are quiescent.  The examiner 
should also document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.  A complete 
rationale for the opinions given should 
be provided.

4.  The veteran should be afforded a VA 
general medical examination to determine 
the current nature and extent of his 
service-connected hypertension and 
maxillary sinusitis disabilities.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to conduction and 
completion of the examination.  The 
examination should include any tests or 
studies deemed necessary for an accurate 
assessment.

5.  The veteran should be afforded a VA 
urology examination to determine the 
current nature and extent of his service-
connected recurrent left hydrocele, 
status-post left hydrocelectomy.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to conduction and 
completion of the examination.  The 
examiner should conduct examinations, 
tests or studies deemed necessary for an 
accurate assessment.

The examiner is requested to address the 
relationship, if any, between the 
veteran's service-connected disability 
and December 1994 left radical 
orchiectomy.  

6.  The veteran's claims file should be 
reviewed by a VA ophthalmologist for an 
opinion as to the etiology and extent of 
any aggravation of the veteran's left eye 
disorder during active service.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to conduction and 
completion of the examination.  The 
examiner should conduct examinations, 
tests or studies deemed necessary for an 
accurate assessment.

The examiner is requested to address (a) 
whether a chronic eye disease, as opposed 
to a refractive error defect, was onset 
or aggravated during active service; (b) 
whether any pre-service eye defect or 
disease was permanently worsened during 
service beyond the natural progression of 
the disorder; and (c) whether any pre-
service eye defect or disease was 
aggravated by the veteran's service-
connected seizure disorder.  The examiner 
is requested to clarify the relationship, 
if any, between the inservice diagnoses 
of exophoria and exotropia and the pre-
service treatment for "cross eyes" 
noted on the veteran's June 1972 
appointment examination.  A complete 
rationale for the opinions given should 
be provided.

7.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examinations 
and required opinions are responsive to 
and in compliance with the directives of 
this remand and if they are not, the RO 
should implement corrective procedures.

8.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issues on appeal.  All 
applicable laws and regulations should be 
considered.  The RO should consider the 
claims for ratings in excess of 10 
percent for hypertension and zero percent 
for sinusitis under the criteria in 
effect before and after they were 
changed, applying the criteria most 
favorable to the veteran.  

The RO should re-adjudicate the issue of 
entitlement to a compensable rating for 
incision and drainage of the left 
submaxillary node upon the basis of 
timeliness of appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

